     Case 2:19-cv-02533-MCE-AC Document 13 Filed 04/29/20 Page 1 of 8

1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    THERESA BROOKE, a married                           No. 2:19-cv-02533-MCE-AC
      woman dealing with her sole and
12    separate claim,
13                        Plaintiff,                      MEMORANDUM AND ORDER
14            v.
15    COSUMNES RIVER LAND LLC, a
      Delaware limited liability company dba
16    The Murieta Inn and Spa,
17                        Defendant.
18

19           Plaintiff Theresa Brooke (“Plaintiff”) initiated this action against Defendant

20   Cosumnes River Land LLC (“Defendant”) seeking declaratory and injunctive relief for

21   violations of the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101, et seq.

22   (“ADA”) and California’s Unruh Civil Rights Act, California Civil Code §§ 51, et seq.

23   (“Unruh Act”). ECF No. 5. Presently before the Court is Defendant’s Motion to Dismiss

24   Plaintiff’s First Amended Complaint (“FAC”) for lack of subject matter jurisdiction and for

25   failure to state a claim for relief. ECF No. 6. For the reasons set forth below,

26   Defendant’s Motion is GRANTED in part and DENIED in part.1

27
             1 Because oral argument would not be of material assistance, the Court ordered this matter
28   submitted on the briefs. E.D. Local Rule 230(g).
                                                          1
     Case 2:19-cv-02533-MCE-AC Document 13 Filed 04/29/20 Page 2 of 8

1                                                 BACKGROUND2

2

3            Plaintiff is a resident of Pinal County, Arizona, and is legally disabled and confined

4    to a wheelchair. She and her husband are avid travelers to California and Plaintiff has

5    an office in San Jose. Plaintiff and her husband plan to visit the Sacramento and Central

6    Valley area over the next several months for purposes of travel, testing ADA compliance,

7    court-related hearings, conferences, and site inspections. Because of Plaintiff’s many

8    special needs, she requires the use of lodging rooms that are accessible to her and have

9    standard accessibility features such as roll-in showers, adequate spacing of the furniture,

10   and grab bars surrounding the toilet.

11           In anticipation of her trip, Plaintiff visited the website of the Murieta Inn and Spa

12   (the “Hotel”) to rent a room and to check compliance with disability access rules.3

13   According to Plaintiff, the Hotel offers two types of suites called the Premium Suite and

14   Signature Suite, one of which Plaintiff wanted to rent because of the larger living space

15   and amenities.4 The website indicates which rooms are ADA accessible, but Plaintiff

16   states that only the standard rooms are ADA accessible, not the suites. As a result,

17   Plaintiff was deterred from reserving a room and will not visit the Hotel until Defendant

18   makes such rooms available for disabled persons.

19   ///

20   ///

21   ///

22   ///

23   ///

24           2   The following recitation of facts is taken, sometimes verbatim, from Plaintiff’s FAC. ECF No. 6.
25           3Defendant owns the land on which the Hotel is located but it does not own, operate, or conduct
     business as the Hotel. FAC ¶ 2; Def.’s Mem. ISO Mot. Dismiss, ECF No. 6-1, at 1.
26
             4 Defendant states that the Hotel offers five room types: (1) Classic Room (standard room),
27   (2) Premium Room, (3) Signature Room, (4) Signature Suite, and (5) Parlor. Def.’s Mem. ISO Mot.
     Dismiss, ECF No. 6-1, at 1. Contrary to the Complaint, Defendant says the Hotel does not offer a
28   Premium Suite. Id. at 2.
                                                             2
     Case 2:19-cv-02533-MCE-AC Document 13 Filed 04/29/20 Page 3 of 8

1                                                   STANDARD

2

3            A.      Rule 12(b)(1)

4            Federal courts are courts of limited jurisdiction and are presumptively without

5    jurisdiction over civil actions. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,

6    377 (1994). The burden of establishing the contrary rests upon the party asserting

7    jurisdiction. Id. Because subject matter jurisdiction involves a court’s power to hear a

8    case, it can never be forfeited or waived. United States v. Cotton, 535 U.S. 625, 630

9    (2002). Accordingly, lack of subject matter jurisdiction may be raised by either party at

10   any point during the litigation, through a motion to dismiss pursuant to Federal Rule of

11   Civil Procedure 12(b)(1).5 Arbaugh v. Y&H Corp., 546 U.S. 500, 506 (2006); see also

12   Int’l Union of Operating Eng’rs v. Cnty. of Plumas, 559 F.3d 1041, 1043-44 (9th Cir.

13   2009). Lack of subject matter jurisdiction may also be raised by the district court sua

14   sponte. Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999). Indeed, “courts

15   have an independent obligation to determine whether subject matter jurisdiction exists,

16   even in the absence of a challenge from any party.” Id.; see Fed. R. Civ. P. 12(h)(3)

17   (requiring the court to dismiss the action if subject matter jurisdiction is lacking).

18           There are two types of motions to dismiss for lack of subject matter jurisdiction: a

19   facial attack and a factual attack. Thornhill Publ’g Co. v. Gen. Tel. & Elec. Corp.,

20   594 F.2d 730, 733 (9th Cir. 1979). Thus, a party may either make an attack on the

21   allegations of jurisdiction contained in the nonmoving party’s complaint, or may

22   challenge the existence of subject matter jurisdiction in fact, despite the formal

23   sufficiency of the pleadings. Id.

24           When a party makes a facial attack on a complaint, the attack is unaccompanied

25   by supporting evidence, and it challenges jurisdiction based solely on the pleadings.

26   Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). If the motion to

27
             5 All further references to “Rule” or “Rules” are to the Federal Rules of Civil Procedure unless
28   otherwise noted.
                                                            3
     Case 2:19-cv-02533-MCE-AC Document 13 Filed 04/29/20 Page 4 of 8

1    dismiss constitutes a facial attack, the court must consider the factual allegations of the

2    complaint to be true and determine whether they establish subject matter jurisdiction.

3    Savage v. Glendale High Union Sch. Dist. No. 205, 343 F.3d 1036, 1039 n.1 (9th Cir.

4    2003). In the case of a facial attack, the motion to dismiss is granted only if the

5    nonmoving party fails to allege an element necessary for subject matter jurisdiction. Id.

6    However, in the case of a factual attack, district courts “may review evidence beyond the

7    complaint without converting the motion to dismiss into a motion for summary judgment.”

8    Safe Air for Everyone, 373 F.3d at 1039.

9           In the case of a factual attack, “no presumptive truthfulness attaches to plaintiff’s

10   allegations.” Thornhill, 594 F.2d at 733 (internal citation omitted). The party opposing

11   the motion has the burden of proving that subject matter jurisdiction does exist and must

12   present any necessary evidence to satisfy this burden. St. Clair v. City of Chico,

13   880 F.2d 199, 201 (9th Cir. 1989). If the plaintiff’s allegations of jurisdictional facts are

14   challenged by the adversary in the appropriate manner, the plaintiff cannot rest on the

15   mere assertion that factual issues may exist. Trentacosta v. Frontier Pac. Aircraft Ind.,

16   Inc., 813 F.2d 1553, 1558 (9th Cir. 1987) (quoting Exch. Nat’l Bank of Chi. v. Touche

17   Ross & Co., 544 F.2d 1126, 1131 (2d Cir. 1976)). Furthermore, the district court may

18   review any evidence necessary, including affidavits and testimony, in order to determine

19   whether subject matter jurisdiction exists. McCarthy v. United States, 850 F.2d 558, 560

20   (9th Cir. 1988); Thornhill, 594 F.2d at 733. If the nonmoving party fails to meet its
21   burden and the court determines that it lacks subject matter jurisdiction, the court must

22   dismiss the action. Fed. R. Civ. P. 12(h)(3).

23          However, “jurisdictional finding of genuinely disputed facts is inappropriate when

24   the jurisdictional issue and substantive issues are so intertwined that the question of

25   jurisdiction is dependent on the resolution of factual issues going to the merits of an

26   action.” Safe Air for Everyone, 373 F.3d at 1039 (internal citations and quotations
27   omitted). “The question of jurisdiction and the merits of an action are intertwined where

28   a statute provides the basis for both the subject matter jurisdiction of the federal court
                                                     4
     Case 2:19-cv-02533-MCE-AC Document 13 Filed 04/29/20 Page 5 of 8

1    and the plaintiff’s substantive claim for relief.” Id. at 1039–40 (internal citations and

2    quotations omitted).

3           “A court may not resolve genuinely disputed facts where ‘the question of

4    jurisdiction is dependent on the resolution of factual issues going to the merits.’”

5    Roberts v. Corrothers, 812 F.2d 1173, 1177 (9th Cir. 1987) (quoting Augustine v. United

6    States, 704 F.2d 1074, 1077 (9th Cir. 1983)). “In such a case, the district court assumes

7    the truth of the allegations in a complaint . . . unless controverted by undisputed facts in

8    the record.” Id. “Dismissal is then appropriate where it appears beyond doubt that the

9    plaintiff can prove no set of facts in support of his claim which would entitle him to relief.”

10   Id. (internal quotations and citations omitted). “This standard, often cited in Rule 12(b)(6)

11   motions, . . . is equally applicable in motions challenging subject matter jurisdiction when

12   such jurisdiction may be contingent upon factual matters in dispute.” Id. If, after this

13   threshold inquiry, subject matter jurisdiction is not precluded, the Court may entertain

14   arguments “on either a motion going to the merits [i.e., a summary judgment motion,] or

15   at trial.” Id. at 1178.

16          B.      Rule 12(b)(6)
17          On a motion to dismiss for failure to state a claim under Federal Rule of Civil

18   Procedure 12(b)(6), all allegations of material fact must be accepted as true and

19   construed in the light most favorable to the nonmoving party. Cahill v. Liberty Mut. Ins.

20   Co., 80 F.3d 336, 337–38 (9th Cir. 1996). Rule 8(a)(2) “requires only ‘a short and plain
21   statement of the claim showing that the pleader is entitled to relief’ in order to ‘give the

22   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell

23   Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41,

24   47 (1957)). A complaint attacked by a Rule 12(b)(6) motion to dismiss does not require

25   detailed factual allegations. However, “a plaintiff's obligation to provide the grounds of

26   his entitlement to relief requires more than labels and conclusions, and a formulaic
27   recitation of the elements of a cause of action will not do.” Id. (internal citations and

28   quotations omitted). A court is not required to accept as true a “legal conclusion
                                                     5
     Case 2:19-cv-02533-MCE-AC Document 13 Filed 04/29/20 Page 6 of 8

1    couched as a factual allegation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

2    Twombly, 550 U.S. at 555). “Factual allegations must be enough to raise a right to relief

3    above the speculative level.” Twombly, 550 U.S. at 555 (citing 5 Charles Alan Wright &

4    Arthur R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004) (stating that the

5    pleading must contain something more than “a statement of facts that merely creates a

6    suspicion [of] a legally cognizable right of action”)).

7           Furthermore, “Rule 8(a)(2) . . . requires a showing, rather than a blanket

8    assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3 (internal citations and

9    quotations omitted). Thus, “[w]ithout some factual allegation in the complaint, it is hard

10   to see how a claimant could satisfy the requirements of providing not only ‘fair notice’ of

11   the nature of the claim, but also ‘grounds' on which the claim rests.” Id. (citing Wright &

12   Miller, supra, at 94, 95). A pleading must contain “only enough facts to state a claim to

13   relief that is plausible on its face.” Id. at 570. If the “plaintiffs . . . have not nudged their

14   claims across the line from conceivable to plausible, their complaint must be dismissed.”

15   Id. However, “[a] well-pleaded complaint may proceed even if it strikes a savvy judge

16   that actual proof of those facts is improbable, and ‘that a recovery is very remote and

17   unlikely.’” Id. at 556 (quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).

18          C.      Leave to Amend
19          A court granting a motion to dismiss a complaint must then decide whether to

20   grant leave to amend. Leave to amend should be “freely given” where there is no
21   “undue delay, bad faith or dilatory motive on the part of the movant, . . . undue prejudice

22   to the opposing party by virtue of allowance of the amendment, [or] futility of the

23   amendment . . . .” Foman v. Davis, 371 U.S. 178, 182 (1962); Eminence Capital, LLC v.

24   Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (listing the Foman factors as those to

25   be considered when deciding whether to grant leave to amend). Not all of these factors

26   merit equal weight. Rather, “the consideration of prejudice to the opposing party . . .
27   carries the greatest weight.” Id. (citing DCD Programs, Ltd. v. Leighton, 833 F.2d 183,

28   185 (9th Cir. 1987)). Dismissal without leave to amend is proper only if it is clear that
                                                      6
     Case 2:19-cv-02533-MCE-AC Document 13 Filed 04/29/20 Page 7 of 8

1    “the complaint could not be saved by any amendment.” Intri-Plex Techs. v. Crest Group,

2    Inc., 499 F.3d 1048, 1056 (9th Cir. 2007) (citing In re Daou Sys., Inc., 411 F.3d 1006,

3    1013 (9th Cir. 2005); Ascon Props., Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir.

4    1989) (“Leave need not be granted where the amendment of the complaint . . .

5    constitutes an exercise in futility . . . .”)).

6

7                                                 ANALYSIS
8

9            A.      First Cause of Action: Violation of Title III of ADA
10           Defendant moves to dismiss Plaintiff’s ADA claim on two grounds: (1) Plaintiff

11   lacks standing to sue because she does not allege an injury-in-fact, and (2) Plaintiff fails

12   to state a claim upon which relief may be granted because Defendant did not commit

13   any violations under Title III of the ADA or the 2010 ADA Standards for Accessible

14   Design (“2010 ADA Standards”). Def.’s Mem. ISO Mot. Dismiss, ECF No. 6-1, at 4.

15   Both grounds center on the same inquiry of whether Plaintiff has suffered an injury.

16   Because the jurisdictional inquiry and the merits are fundamentally intertwined, review of

17   Defendant’s Motion under the typical Rule 12(b)(1) standard applicable to factual

18   motions would not be proper. Thus, Defendant’s Motion to Dismiss Plaintiff’s FAC under

19   Rule 12(b)(1) is DENIED and the Court will analyze Plaintiff’s ADA claim under

20   Rule 12(b)(6).
21           Plaintiff alleges Defendant violated § 224.5 of the 2010 ADA Standards by failing

22   to “provide comparable room-type choices for disabled persons as it does for able-

23   bodied persons.” FAC ¶ 15. Section 224.5 provides that guest rooms with mobility

24   features “shall be dispersed among the various classes of guest rooms and shall provide

25   choices of types of guest rooms, number of beds, and other amenities comparable to the

26   choices provided to other guests.” Both Plaintiff and Defendant agree that § 224.5 does
27   not require Defendant to offer an accessible and non-accessible version of the same

28   room type to its guests. Def.s’ Mem. ISO Mot. Dismiss, ECF No. 6-1, at 7–8; Pl.s’ Opp.,
                                                       7
     Case 2:19-cv-02533-MCE-AC Document 13 Filed 04/29/20 Page 8 of 8

1    ECF No. 10, at 5. Instead, Plaintiff argues that Defendant does not provide comparable

2    accessible rooms to the inaccessible Premium and Signature Suites. Pl.’s Opp., ECF

3    No. 10, at 5. Taking Plaintiff’s allegations as true, the Hotel does not offer comparable

4    accessible rooms and as such, Plaintiff adequately pleads a viable cause of action under

5    the ADA and § 224.5 of the 2010 ADA Standards. Therefore, Defendant’s Motion to

6    Dismiss Plaintiff’s First Cause of Action under Rule 12(b)(6) is DENIED.6

7            B.      Second Cause of Action: Violation of Unruh Act
8            A violation of the ADA also constitutes a violation of the Unruh Act, but the Unruh

9    Act applies only to “persons within the jurisdiction of this state.” Cal. Civ. Code § 51(b),

10   (f) (emphasis added). Here, Plaintiff is a resident of Arizona which is where she

11   accessed the Hotel’s website. See Brooke v. RIHH LP, Case No. 19-cv-06852-SI, 2020

12   WL 788889, at *5 n.2 (N.D. Cal. Feb. 18, 2020) (finding the “alleged injury occurs where

13   the plaintiff visited that website”). Because the Unruh Act only applies to injuries that

14   occur in California, Plaintiff’s Second Cause of Action is DISMISSED without leave to

15   amend.

16

17                                                CONCLUSION
18

19           For the foregoing reasons, Defendant’s Motion to Dismiss, ECF No. 6, is

20   GRANTED in part and DENIED in part. This action shall proceed on Plaintiff’s First
21   Cause of Action.

22           IT IS SO ORDERED.

23   Dated: April 28, 2020

24

25

26
27
             6 In ruling on the Motion pursuant to Rule 12(b)(6), the Court finds it premature to consider the
28   Declaration of Nicholas Brent Larkin. ECF Nos. 6-2, 6-3.
                                                            8
